Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 28, 2021

                                     No. 04-21-00152-CR

                                       Vincent MACRI,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1997CR3321
                        Honorable Raymond Angelini, Judge Presiding


                                        ORDER

        On April 21, 2021, the Bexar County District Clerk erroneously filed a clerk’s record in
this court, which contained a pro se pleading entitled “Motion for New Trial Out of Time
Appeal.” This pleading was filed by the pro se in trial court cause number 97CR3321. The
pleading requests relief from the trial court and not the court of appeals. However, before this
court determined the nature of the filing, we inadvertently assigned an appellate number to the
“Motion for New Trial Out of Time Appeal.” We therefore ORDER appeal number 04-21-
00152-CR be treated as a closed case for administrative purposes and ORDER the clerk of this
court to administratively close appeal number 04-21-00152-CR. The clerk of this court is also
directed to inform the Bexar County District Clerk of the erroneous filing.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2021.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court